Zimmerman, J.,
dissenting. The insurer herein having acquiesced over a long period of time in the collection from Scott of premiums on the insurance policies by its soliciting agent, Russell, would be estopped from complaining had Russell not paid it those premiums.
However, the separate and independent plan of - establishing the premium deposit fund is something else. That plan was conceived solely by Russell, the insurer knew nothing about it and had no good reason to, and it was on a basis not sanctioned by the insurer in the policies or otherwise. The premium-deposit-fund agreement was a complete fake and provided for excess interest on the money paid over, and the arrangement was suspicious enough to have placed Scott on guard and induced him to at least examine the policies and make some inquiry and investigation for the protection of his own interests before paying over such substantial sums of money to Russell individually. See Bennett v. Royal Union Mutual-Life Ins. Co., 232 Mo. App., 1027, 112 S. W. (2d), 134.
Under the circumstances presented, the Court of Appeals held unanimously, in reversing the judgment of the trial court, that Scott and not the insurer should bear this loss, and we agree with that conclusion.
Stewart and Taet, JJ., concur in the foregoing dissenting opinion.